LawreNce, Judge:
The appeals for a reappraisement enumerated in the schedule of appeals, attached to and made part of the decision herein, present the question of the proper dutiable value of certain flashlights.
The parties hereto have stipulated and agreed that, at the time of exportation of such merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, are the prices as shown in schedule “A,” attached to and. made part of this decision, for the respective models of flashlights. It was further stipulated and agreed that there was no foreign value for such or similar merchandise at the time of exportation thereof.
Upon the agreed statement oi facts, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act o 1930 (19 U. S. C. § 1402 (d)), is the proper basis for the determination of the value of the merchandise here involved and that such value is as shown in schedule “A,” attached to and made part of this decision.
As to all other items of merchandise covered by the appeals for a reappraisement herein, there is no evidence to overcome the presumption of correctness attaching to ths appraiser’s action. Therefore, the proper value of items of merchandise other than those enumerated in schedule “A,” supra, is the value found by the appraiser.
Judgment will issue accordingly.